IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DANIEL L. SPUCK,                       :   No. 20 WAP 2015
                                       :
                   Appellant           :   Appeal from the Order of the
                                       :   Commonwealth Court dated August 5,
                                       :   2015 at No. 270 MD 2015.
           v.                          :
                                       :
                                       :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                   Appellee            :


                                   ORDER


PER CURIAM
     AND NOW, this 29th day of March, 2016, the Order of the Commonwealth Court

is AFFIRMED.